Citation Nr: 0532813	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  04-36 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1984 to 
April 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In August 2004, the veteran testified during a hearing before 
an RO hearing officer; a transcript of that hearing is of 
record.

The Board notes that the veteran requested a Board hearing 
when he submitted a VA Form 9 (Appeal to Board of Veterans' 
Appeals) in October 2004.  The veteran withdrew his request 
for a hearing in a communication received by the Board in 
June 2005. 


FINDINGS OF FACT

1.  Prior to his active military service, the veteran had 
left ear hearing loss.

3.  Pre-existing left ear hearing loss did not undergo a 
permanent worsening during the veteran's active military 
service.


CONCLUSION OF LAW

The veteran does not have left ear hearing loss that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1111, 1131, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(b), 
3.306 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a) (West 2000); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to adjudicate the claim on appeal has been 
accomplished.  

Through a January 2004 notice letter, May 2004 and September 
2004 Statements of the Case (SOC), and a September 2004 
supplemental SOC (SSOC), the RO notified the veteran and his 
representative of the legal criteria governing his claim, the 
evidence that had been considered in connection with his 
appeal, and the bases for the denial of his claim.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to substantiate 
his claim and has been afforded ample opportunity to submit 
such information and evidence.  

The Board also finds that the January 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant of which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified 
the veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.

In regards to VA's notice requirements, the Board notes that, 
in the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  As 
indicated above, the first three content of notice 
requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  In 
this case, however, letters from the RO encouraged the 
veteran to submit additional evidence in support of his 
claim.  Specifically, in the January 2004 notice letter, the 
RO instructed the veteran to send any medical reports he had.  
Also, the veteran submitted medical records with his December 
2003 claim application, which shows the veteran understands 
the need to submit any pertinent evidence in his possession.  
Thus, the Board finds that the veteran has been placed on 
notice of the need to submit pertinent evidence in support of 
his claim on appeal.

The Board also notes that although the complete notice 
required by the VCAA may not have been provided until after 
the RO adjudicated the appellant's claim, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that any late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claim on appeal.  The veteran's 
service records have been obtained and associated with the 
claims file.  The veteran has submitted medical records from 
Dr. Frederic A. Pugliano.  Significantly, neither the veteran 
nor his representative has otherwise alleged that there are 
any outstanding medical records probative of the veteran's 
claim that need to be obtained.

In addition, the Board observes that the veteran's 
representative has requested the RO provide the veteran with 
an examination to determine the extent of any possible 
aggravation of the veteran's left ear disability during 
service.  As addressed more fully below, the medical evidence 
shows that the left ear hearing loss was not aggravated 
during service.  Absent evidence to the contrary, VA has no 
obligation to obtain a medical opinion pursuant to 38 
U.S.C.A. § 5103A(d).  See Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 
(2004) (per curium).

Furthermore, the Board notes that the veteran identified, in 
the hearing transcript, a post-service hearing test 
associated with employment.  The Board finds there is no 
basis on which to request the records of that examination.  
Although the examination may show that the veteran continued 
to have a hearing problem, it has not been identified as 
including an examiner's opinion that would in any way 
contradict the available evidence against the claim, which is 
discussed in more detail below.

II.  Factual Background

A review of the record reveals that the veteran has noted a 
history of ear problems, beginning around ten years old when 
pressure equalization (PE) tubes were put in his ear, as a 
result of ear infections.  The veteran's service medical 
records (SMRs) reflect that in October 1983, the veteran was 
examined during an entrance physical for enlistment into the 
Army.  He was given an audiological examination, during which 
the left ear hearing test was deemed invalid.  Hearing loss 
on the left was noted.  The veteran was re-screened at the 
reception station in February 1984, which revealed the pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
60
60
65
70
75

In August 1984, in order to verify the hearing loss as noted 
in the previous two examinations, the veteran was referred to 
an audiologist for a complete hearing evaluation.  The 
audiological examination revealed the pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
60
60
60
60
70

The audiologist's report noted the veteran's symptoms of the 
left ear as hearing loss, a "stuffed" sensation, 
intermittent discharge for several years, and intermittent 
tinnitus.  The veteran was diagnosed with moderate to severe 
mixed hearing loss, suggestive of possible otitis media.  
Although the veteran's bilateral hearing acuity met the 
entrance examination requirements, he was referred to an ear, 
nose and throat (ENT) clinic at the Naval Regional Medical 
Center (NRMC) in Philadelphia, Pennsylvania for further 
medical evaluation to determine fitness.

In Philadelphia, later in August 1984, the veteran was given 
another audiological examination, which revealed the pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
55
50
55
70
100

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 88 percent in the left ear.

Surgery was recommended, and a left myringotomy with PE tube 
insertion was performed on the veteran, in order to improve 
his hearing acuity in his left ear.  The veteran's next 
audiogram in October 1984 revealed the pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT




 
LEFT
60
65
70
--
60

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 92 percent in the left ear.

A second left ear operation, was recommended and performed at 
NRMC Philadelphia in November 1984.  A December 1984 
audiogram revealed the pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
60
70
60
70
85

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear.

The audiologist found that there was no significant change in 
the veteran's hearing sensitivity in comparison to the 
examination obtained in August 1984.  Likewise, the treating 
ENT physician noted there was no change in the veteran's left 
ear acuity from time of pre-operation.  The veteran was 
diagnosed with continued moderate to severe conductive 
hearing loss in the left ear.

The veteran then transferred to Fort Dix, NJ, where a 
physician diagnosed the veteran with severe middle ear 
disease in the left ear with moderate to severe hearing loss 
and recommended a medical discharge, as the veteran did not 
meet the requirements for a basic trainee.  In February 1985, 
the Medical Evaluation Board (MEB) recommended a discharge 
due to the veteran's left ear hearing loss.  The MEB found 
the disability pre-existed service and that it was aggravated 
by service.  A Physical Evaluation Board (PEB), later in 
February 1985, found that the veteran's left ear hearing loss 
pre-existed service and was not aggravated by service.  The 
veteran was honorably discharged in April 1985.

A review of the post-service evidence reflects a lack of 
documented medical treatment for the veteran's left ear 
hearing loss after service until April 2000.  The veteran 
stated in a hearing before the RO that he was treated several 
times for left ear infections in hospital emergency rooms 
since his discharge from service until the April 2000 
treatment.  Frederic A. Pugliano, M.D., examined the veteran 
in April 2000, and opined that the veteran suffered from left 
ear chronic otitis with effusion.  The examiner's notes 
reveal the veteran complained of a left ear problem, which 
had been affecting him over the past five to ten years.  
After treatment was unsuccessful, Dr. Pugliano recommended 
and performed a left mastoidectomy with tympanoplasty with 
ossicular reconstruction in June 2000.  Prior to the surgery, 
an audiological examination was performed in June 2000 and 
the resulting audiogram (masked air conduction) revealed the 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
60
65
65
--
75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.

A follow-up post-surgery audiological examination took place 
in September 2000.  The audiogram revealed the pure tone 
thresholds post-surgery, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
50 
(masked)
40
40
--
80 
(masked)

Dr. Pugliano, following the surgical procedure, noted that 
the veteran's conductive hearing loss was reduced by 50%, 
leaving the veteran with 20 decibel conductive hearing loss.  
The diagnosis remained the same; left ear chronic otitis with 
effusion and conductive hearing loss.  

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; see also 38 
C.F.R. § 3.304(b); VAOPGCPREC 3-2003 (2003) (holding that to 
rebut the presumption of sound condition under 38 U.S.C.A. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service).

A pre-existing disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  Clear and unmistakable evidence is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306.

There can be no aggravation of a pre-existing disease or 
injury if the condition underwent no increase in severity 
during service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  
Intermittent or temporary flare-ups during service of a pre-
existing injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  See also Daniels v. Gober, 10 Vet. App. 
474, 479 (1997).

In claims of entitlement to service connection for hearing 
loss, it is considered a current disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for a least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent correct.  38 C.F.R. § 3.385.

The evidence documents the veteran's history of a left ear 
disability as early as age ten.  The veteran reported such 
history both prior to service and during service, as is 
documented by the entrance examinations and the SMRs.  He has 
reiterated the history post-service, as is documented by the 
August 2004 hearing before the RO.  Additionally, the 
February 1984 service entrance examination details the 
veteran's left ear hearing loss prior to service, as he was 
found to have an auditory threshold in all of the relevant 
frequencies of 60 decibels or greater, which is considered a 
disability under 38 C.F.R. § 3.385.  The hearing loss was 
verified at the August 1984 examination.  Moreover, both the 
MEB and PEB, in recommending a medical discharge for the 
veteran, found that the disability existed prior to service.  
There is nothing in the record that contradicts this history.  
As such, the Board finds that left ear hearing loss was noted 
at the time of the veteran's acceptance and enlistment into 
active service.  Therefore, the presumption of soundness does 
not apply.

The medical evidence shows that the veteran's left ear 
hearing loss did not worsen during service.  The Board relies 
on the February 1985 PEB determination, which concluded that 
the veteran's condition existed prior to service, did not 
occur in line of duty, and had not been aggravated by 
service.  While the February 1985 MEB initially included a 
determination the condition had been aggravated by service, 
the PEB determination is of more probative value, as it 
reversed the MEB and was the final authority on the issue.  
Additionally, the December 1984 audiologist stated there was 
no significant change in the veteran's hearing sensitivity at 
that time (post-surgery) compared to the examinations of the 
veteran upon entering service (pre-surgery).  The audiograms 
appear to support this conclusion, with puretone thresholds 
being about the same in December 1984 as they were earlier.  
As such, the Board finds that the preponderance of the 
evidence demonstrates that there was no increase in severity 
during service.  There being no increase, the disability 
cannot be said to have been aggravated.  38 C.F.R. § 3.306.

Therefore, the Board concludes that the veteran does not have 
left ear hearing loss that is the result of disease or injury 
incurred in or aggravated during active military service.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, the doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for left ear hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


